Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 at line 3 recites “the network” however there is no clear antecedent basis for this recitation in the claims.
Claim 3 at line 3 recites “the first client device” however there is no clear antecedent basis for this recitation in the claims.
Claim 3 at line 8 recites “the second client device” however there is no clear antecedent basis for this recitation in the claims.

Claim 8 recites a lists of story templates “an underdog scenario; a come from behind win; a matching of blows-for-blows scenario; a photo finish; a Hail Mary finish; a single-player record breaker; a team-statistics record breaker; an agony of defeat ending; a rookie wins the game; and a struggling veteran wins the game”, these templates do not have clear metes and bounds with respect to what is required for each template.  While the original disclosure provides for some description of “blows-for-blows” and “photo finish” (see fig. 4B,4C and para. 100-103), this limited description does not clarify the metes and bounds of these two templates.  What elements of a template are required for all recited story templates is not clear.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims are examined under the framework set forth in the 2019 Patent Eligibility Guidance.
Step 2A prong 1
Claim 1 is directed to a series of steps comprising  “identifying a plurality of performed events in the first game play and the second game play” “generating a timeline of performed events;” “matching the timeline of performed events to a first story template of a plurality of predefined story templates” “curating a media story”. Under the broadest reasonable interpretation, these limitations are directed to an abstract idea, in this case a mental process (see MPEP§2106.04(a)(2)I.  The indemnifying, generating and matching steps are processes that can be performed in the human mind.  A human being 
Claim 2 is more abstract mental steps involving determining alignment of events and template.
Claim 3 is more abstract mental steps of recognizing events with generic artificial intelligence implementation, see below discussion regarding step 2B.
Claim 4 is more “presenting” extra solution activity as discussed above.
Claim 5 is more abstract mental steps regarding the events to be processes for narration and merging with the presentation.
Claim 6 is extra solution activity as discussed above.
Claim 7 is a qualification to the source data that is gathered to be processed as an abstract mental step, e.g. what source material to use for making the highlight reel.
Claim 8 is a list of abstract templates that can be managed in the human mind.
Claim 9 is an abstract qualification to the source data that is gathered to be processed as an abstract mental step, e.g. what source material to use for making the highlight reel.
Claim 10 is more abstract identifying, comparing and selecting steps with an additional data gathering step being extra solution activity as discussed above.
Claim 11 is more abstract mental steps regarding the events to be processes for slow motion generation and merging with the presentation.

Step 2A prong 2
Claims 1-11 do not recite additional elements that when considered alone or in combination, integrate the judicial exception into a practical application. The additional elements do not (1) improve the functioning of a computer, or improve another technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); (2) apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2); (3) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); (4) effect a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); or (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).  While this invention provides for highlight reels to be generated the implementation is generic and the results that are obtained are generic.  If details regarding the artificial intelligence implementation were included, the claims could potentially be patent eligible.
Step 2B
The additional elements of claim 3 when evaluated individually and in combination fail to amount to significantly more than the judicial exception. With regard to the artificial intelligence implementation in claim 3, Examiner notes that the generic use of artificial intelligence is well-understood routine and conventional in the gaming arts and has been the focus of early artificial intelligence efforts, see Al chess opponents and see also U.S. Publication 2008/0231627 by Shearer at para. 1-6. While Applicant has claimed the use of artificial intelligence for a purpose other than control 
Receiving data over a network is not sufficient to provide an inventive concept. Specifically, “receiving over the network” is well-understood, routine and convention as evidenced by the courts (See MPEP 2106.05(d) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
Regarding the narration and slow-motion effects that are added to the generic extra solution activity.  Examiner is taking official notice of the well-understood, routine and conventional nature of these elements within media presentations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2012/0134651 by Cottrell
Regarding claim 1, Cottrell discloses a method for dramatizing video gaming (abstract), comprising: accessing a first recording of a first game play of a first player playing in single-player mode a segment of a gaming application, wherein the segment includes a plurality of possible events (para. 22-25 – see collection and tagging of videos); accessing a second recording of a second game play of a second player playing in single-player mode the segment of the gaming application (para. 22-25 – see collection and tagging of videos); identifying a plurality of performed events in the first game play and 
Regarding claim 2, Cottrell discloses the method of claim 1, wherein the matching the timeline of performed events comprises: determining that a timing of performed events in the first game play and the second game play substantially align with a timing of events defined in the first story template (para. 30-45; table 1 – see the alignment of timing of events).
Regarding claim 3, Cottrell discloses the method of claim 1, wherein identifying the plurality of performed events comprises: receiving over the network from the first client device first contextual data corresponding to the first game play of the first player (para. 22 – see server based connection and network); determining through artificial intelligence a first plurality of performed events in the first game play by matching the first contextual data to a plurality of classifiers defining the plurality of possible events for the segment (para. 17-20 – see use of artificial intelligence); receiving over the network from the second client device second contextual data corresponding to the second game play of the second player (para. 22 – see server based connection and network); and determining through artificial intelligence a second plurality of performed events in the first second play by matching the second contextual data to the plurality of classifiers (para. 17-20 – see use of artificial intelligence).
Regarding claim 4, Cottrell discloses the method of claim 1, wherein the curating the media story comprises: presenting the first recording and the second recording side-by-side in the presentation (para. 54-55; fig. 7a-7n – see presentation of recording).
Regarding claim 6, Cottrell discloses the method of claim 1, further comprising: sharing the media story via a social network (para. 53 – see export to social networks).
Regarding claim 7, Cottrell discloses the method of claim 1, wherein the first game play and the second game play are asynchronous (para. 49 – see selection of clips from several different games).
Regarding claim 9, Cottrell discloses the method of claim 1, wherein the segment is a challenge of the gaming application (para. 30-45 – see capture the flag).
Regarding claim 10, Cottrell discloses the method of claim 1, further comprising: accessing a plurality of recordings of a plurality of game plays of a plurality of players; identifying a plurality of performed events in the plurality of game plays; comparing different permutations of paired game plays to the first story template, wherein each permutation has a corresponding timeline of performed events; and selecting permutations for packaging as a corresponding media story when a corresponding timing of performed events from the corresponding timeline of performed events matches a timing of events defined in the first story template (para. 30-45, para. 49 – see the rating, selection and comparison of multiple events).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell and further in view of U.S. Publication 2010/0190555 by Dutilly.
Regarding claim 5, Cottrell does not explicitly disclose the method of claim 1, wherein the curating the media story comprises: generating a narration of the timeline of events based on the first . 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell and further in view of U.S. Publication 2017/0157512 by Long.
Regarding claim 11, Cottrell does not explicitly disclose the method of claim 1, wherein the curating the media story comprises: generating a slow-motion of one or more events in the timeline of performed events; and merging the slow-motion of one or more events into the presentation of at least portions of the first recording and the second recording. Long teaches the use of slow motion in a highlight reel, see para. 106.  Because the references are from a similar art and concerned with a similar problem, i.e. videogame recap/highlight generation, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Cottrell with slow-motion highlight portions because doing so would enhance a tagged portion of the highlight, e.g. an explosion or kill. Such an augmentation being obvious for one having ordinary skill in the art to try (see MPEP§2143) because adding a slow-motion effect to a video presentation is a well-known media presentation technique. The use of such a technique to provide for a different or enhanced highlight reel would have been something 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J IANNUZZI/              Examiner, Art Unit 3715